Judgment entered in plaintiffs’ favor after trial, unanimously reversed, on the law and on the facts, with costs to the appellant, and judgment directed in favor of the defendant dismissing the complaint, with costs. The testimony and the exhibits compel a finding that the $4,000 payment made by the wife was for all legal services rendered to her, including the services payment for which is here sought. Accordingly, we so find, substituting this finding for the contrary one made by the trial court. *910Settle order on notice. Concur—Breitel, J. P., Rabin, Valente, Stevens and Eager, JJ. [22 Misc 2d 65-7.]